By the Court..
“Any person has a right to arrest a “ felon, and bring them before the proper authority. It is, “indeed, the duty of the citizen to do so. But then this “ power cannot be trifled with, as it appears to have been “ in the present case. The defendant seized Miss Johnson “ in company with her sister, Mrs. Clark, by the arm, in “ the street, charging her with, a few days before, passing *104“ a counterfeit bill upon him. He took them into his house, “ and there confined them for the space of nearly an hour; a telling Miss Johnson if she would pay him in good mon- “ ey, the amount he alleged he received from her, he “ would let her go, if not, he would send for an officer, and “ take her to the Police Office. This mode of proceeding “ was clearly irregular. It was the duty of the defendant, “ if he believed the woman guilty, to take her immediately “ to the proper authority; or if that could not be done, to “secure her in his own house or some other place, until “ he could send for an officer, or take her himself. But “ in this case it does not appear that public good was his “object, button the contrary, private interest. He offered “to let her go if she would pay him five dollars for the “ bad bill. Now, it is certain he had no right to force her “ into his house and detain her there for the purpose of receiving five dollars for any consideration.
The jury returned a verdict of guilty.
Note.—The importance of the above case to the public, would seem to warrant an inquiry into the law relating to arrests on a criminal charge, There is, perhaps, no title of criminal jurisprudence less known, and more important to be known, than that relating to arrests. We will inquire,
1st. Who may be arrested.
3d. Who may arrest.
3d. When and where.
4th. The manner of the arrest.
1. Who may be arrested.
It may be laid down as good law that all persons who are able to commit a crime, may be arrested for capital crimes or violent injuries and misdemeanors.
1st. A person may be arrested on suspicion <?f treason, felony, or actual breach, of the peace, without a warrant by a justice of the peace; by the sheriíf; by the coroner ; and by a constable ; 2 Hale, 72—108. Hawk. b. 2. c. 12. 4 Black. Com. 292.
*105'2d. A person may be arrested by a private citizen, who is present when a felony or actual breach of the peace is committed. 3 Idawlc. 74. Black. Com. . 293. .
■3d. In the syllabus of Wallace’s Case, City Hall Rec. vol. 4. p. 111. it is said, it is not only the right, but the duty, of every citizen, without a warrant, to use all lawful means in arresting any one committing a breach of the peace.
4th. A married woman may be arrested for any crime for which she can be punished. 2 Leach, 954— 1102. 3 Burr 1681.
S. Who may arrest.
let. Any private citizen may, indeed they are bound to arrest a person for treason, felony,, or actual breach of the peace, without a warrant, if committed in their presence, 4 Black.Com. 292. 1 Hale, 587. 1 East., T. C. 298, City Hall Rec. vol. 4. 111. But • ' they cannot after the affray is over. 11 John Rep. 486.
2d. A private citizen is bound to assist to take a felon or suppress an affray, under the penalty of fine and imprisonment, ibid. Bac. abr. Tresp. D. 3.
3d. A private citizen may arresten probable grounds of suspicion of treason, or felony without a warrant ■ and if it turns out the party arrested was innocent, -he will not'be held liable. 4 Taun, 34. This principle seems to have been doubted. Vide. 11 John • Rep. 486. 1 Binney, 316.
4th. A private citizer/may break open doors in pursuit of a felon, without a warrant, if the felony was committed in his presence. 2 Hale, 77. But he cannot do it on suspicion. 2 Hale, 82.1 Bast, 299—300.
5th. A^private citizen may lay hold of a mad person to prevent the commission of a crime or injury either ■ to the public or to an individual.
6th. Any person may seize another who is on the point of committing a felony or a breach of the peace, *106Snd hold to prevent a felony or actual breach oi the peace. '
7th. The county may arrest by hue and cry.
3. When and where.
1st, A person may be arrested for treason, felony, or a breach of the peace, either at night or on a Sunday . O , either with or without a warrant. 1 Term, Rep. 2G5. Willes, 459. C'ald. 291—293.
3d.. A felon may be arrested in any place. There is no sanctuary, as formerly, to the criminal. A clergyman may be arrested while performing service in his church. Cro. I. 321. And if a person commits, a felony in one county and escapes into another, he may be arrested and conveyed back to the place-where the offence was committed. 4 Taun. 34.
4. The manner of the arrest.
list; Upon an arrest either with or without a warrant,, the party should be immediately brought to the proper authority. 2 Hale, 219. Fortes. 143. And cannot be detained at the will of the party making the arrest, with the following exceptions ;
He may Be-detained'in the custody, of the person making the arrest.
1» If the arrest is made near., or at the evening, whereby he cannot take the party to-the proper authority.' 2 Hale,. 119.,
2. If he-has good reason to suppose a-rescue will, be attempted. 2 Hale, 120.
3. If the party arrested is sick, and unable to travel; Ibid-.
4. If the arrest is made without warrant, and the charge is-for a> misdemeanor, the officer may let him go, taking his word for his appearance in a reasonable time, at the proper authority. 1 Esp. Rep. 295. 2 New. Rep. 211.